Citation Nr: 0931846	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-06 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private emergency room medical treatment provided by 
University of Iowa Hospitals and Clinics on June 16, 2006.

(The issue of entitlement to service connection for 
disability of the right arm, claimed as radial nerve pain, is 
addressed in a separate but concurrently issued Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 
2003 and from February 2003 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in August 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in Iowa 
City, Iowa.

In July 2007, the VAMC sought clarification from the Veteran 
as to whether she wanted a hearing before the Board.  In 
August 2007, the VAMC received correspondence from the 
Veteran, dated in July 2007, that indicated she did not want 
a personal or video hearing before the Board.  However, in a 
concurrent claim for service connection for radial nerve pain 
of the right arm, on appeal from the VA Regional Office (RO) 
in Des, Moines, Iowa, the Veteran requested a videoconference 
hearing before the Board by correspondence received in 
December 2006, February 2007, and July 2008.  The 
videoconference hearing was conducted before the undersigned 
Veterans Law Judge in June 2009.  However, consistent with 
the Veteran's prior correspondence to the VAMC, the matter of 
entitlement to payment of reimbursement of private medical 
expenses was not addressed at the Board hearing; only the 
issue of entitlement to service connection for radial nerve 
pain of the right arm was discussed at the hearing.  As noted 
on the title page above, the issue of entitlement to service 
connection for radial nerve pain of the right arm is 
addressed in a concurrently but separately issued decision of 
the Board.

The current appeal is REMANDED to the VAMC in Iowa City, 
Iowa.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the Board notes that in October 2008, 
the VA RO in Des Moines, Iowa, received from the service 
department medical records relevant to the Veteran's current 
appeal for payment or reimbursement of medical expenses.  
Specifically, records obtained by the service department in 
connection with her reserve duty status were received, for 
treatment of the Veteran for the period from June 1, 2006, 
through July 14, 2006, at the University of Iowa Hospitals 
and Clinics, to include 1) records of a pre-operative work-up 
on June 1, 2006; 2) records of a June 9, 2006, diagnostic 
laparoscopy; 3) records of emergency room treatment on June 
16, 2006; and 4) records of the final post-operative 
treatment on July 14, 2006.  All but the records of the June 
16, 2006, emergency room treatment are newly received by VA 
as of October 2008 and have been placed by the Board at the 
top of the Veteran's Iowa City, Iowa, VA Medical Center 
claims file, as they are pertinent only to the appeal before 
the VAMC and not to claims currently before the RO.  It is 
the June 16, 2006, emergency room treatment for which the 
Veteran seeks payment or reimbursement of medical expenses in 
the current appeal before the VAMC.  Upon remand of this 
matter, the VAMC should ensure that the case is readjudicated 
with consideration of the newly received evidence.  See 38 
C.F.R. § 19.31.

The Veteran's core contention in this appeal is that the June 
16, 2006, private emergency room treatment at issue in this 
matter was part of care previously authorized by VA in 
connection with her June 9, 2006, laparoscopic surgery at the 
University of Iowa Hospitals and Clinics.  (See 
correspondence dated in July 2006 and received by RO in 
August 2006; correspondence received from Veteran in January 
2007; VA Form 9 received in March 2007.  

Although the VAMC has adjudicated the matter of whether the 
Veteran was entitled to reimbursement for the emergency room 
services received on June 16, 2006, under The Veterans 
Millennium Health Care and Benefits Act the (Millennium 
Health Care Act), the VAMC has not adjudicated the core 
contention of the Veteran, specifically that the care she 
received on June 16, 2006, is properly considered care that 
had been previously authorized by VA.

In this regard, of record is a letter dated June 1, 2006, 
from the VAMC to the University of Iowa Hospitals and 
Clinics, stating that certain services were authorized for 
payment by VA, characterized as "LOCAL LABS, X-RAYS & OTHER 
MISC. PR OC. (MEDICINE) DIAGNOSTIC LAP/ENDOSCOPY 17.45.1 
NSC."  (Capitals in original.)  The letter includes a 
statement all additional required services must have prior 
written authorization, but with the caveat that "[t]he only 
exceptions are emergencies."  (Emphasis added.) 

The Veteran's contention that the emergency room treatment 
received on June 16, 2006, at the University of Iowa 
Hospitals and Clinics is properly construed as care 
previously authorized by VA appears plausible for multiple 
reasons.  First, in the context of the newly received medical 
evidence, the care appears to be part of a previously 
authorized continuum of care provided from June 1, 2006, 
until her July 14, 2006, post-operative appointment, as 
described in the June 1, 2006, letter from the VAMC.  Second, 
the care consisted of physical examination, laboratory data, 
and X-ray of the abdomen, as part of follow-up to her June 9, 
2006, surgery, and thus appears to fall within the terms of 
"LOCAL LABS, X-RAYS & OTHER MISC. PR OC. (MEDICINE) 
DIAGNOSTIC LAP/ENDOSCOPY 17.45.1 NSC."  Third, as the Board 
preliminarily construes the record, the care appears to have 
been rendered in what a reasonable layperson may consider to 
have been a medical emergency, since the Veteran, according 
to the treatment record, had only had two small bowel 
movements since the Saturday after her surgery on June 9, had 
become nauseous at 9:30 P.M. on June 16, and had vomited 
twice that evening.  The two episodes of vomiting that 
evening have not been acknowledged by the VAMC in 
adjudication of this appeal, and are considered by the Board, 
in the context of abdominal pain and lack of good bowel 
movements since her surgery one week prior, to be a 
significant factor in considering whether Veteran may have 
been reasonable in her estimation that she was experiencing a 
medical emergency warranting a visit to an emergency room.  
As noted above, the authorization letter from the VAMC to the 
University Hospitals and Clinics provided for a general 
exception for emergency treatment.

As such, any additional information and evidence in the 
possession of the VAMC as to the nature of the agreement for 
authorization of medical payments between the VAMC University 
of Iowa Hospitals and Clinics for services rendered as 
described in the June 1, 2006, letter, to the University of 
Iowa Hospitals of clinics, should be obtained and associated 
with the claims files.  See 38 U.S.C.A. § 5103A(a)-(c).  Then 
the VAMC should adjudicate the matter of whether the services 
provided on June 16, 2006, are properly considered as having 
been previously authorized, on any one of three grounds: 1) 
that they were part of continuing authorized post-surgical 
treatment after the authorized June 9, 2006, surgery; 2) that 
they constituted previously authorized services including 
local labs, X-rays, and other miscellaneous services; or 3) 
that they were rendered in a medical emergency related to 
treatment rendered in connection with the June 9, 2006, 
surgery.  (See June 1, 2006, letter from VAMC to University 
of Iowa Hospitals and Clinics.)  

The Board acknowledges that the VAMC has not previously 
adjudicated the matter of whether the June 16, 2006, services 
were previously authorized; however, the Board considers this 
matter part and parcel of the Veteran's appeal for payment or 
reimbursement for the cost of private emergency room medical 
treatment provided by University of Iowa Hospitals and 
Clinics on June 16, 2006, and central to her contentions on 
appeal.  Thus, initial adjudication of this aspect of the 
Veteran's appeal by the VAMC is required prior to final 
appellate consideration of the Veteran's appeal by the Board.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Should the VAMC find that the services rendered on June 16, 
2006, are not properly construed as services previously 
authorized for payment by VA, the VAMC should readjudicate 
the factual matters of whether the June 16, 2006, services 
were rendered in a medical emergency, and, whether VA 
services were feasibly available between the hours of 9:30 PM 
and midnight on June 16, 2006.  In making these 
determinations, the VAMC is advised that for purposes of the 
Millennium Healthcare Act, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and that this standard is met if there is 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See also 38 C.F.R. 
§ 17.1002(b) (emphases added).
  
The Board notes that the opinions of record as to whether the 
June 16, 2009, treatment was rendered in the context of a 
medical emergency are cursory, provided with very little 
rationale and no indication that all pertinent medical 
evidence was reviewed.  On one occasion, on September 14, 
2006, that portion of a form indicating whether a medical 
emergency existed was circled "yes" by VAMC personnel but 
then crossed out.  If the VAMC continues to find that a 
medical emergency did not exist, a medical opinion based on a 
review of all relevant evidence and with a complete rationale 
should be obtained.  See, e.g., Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 305 (2008) (finding in part that the Board had 
properly discounted the probative value of a physician's 
opinion that had overlooked key pertinent medical evidence, 
and that the lack of a reasoned medical explanation is a 
significant factor in assessing the value of a medical 
opinion). 

Additionally, the Board notes that on October 10, 2008, S. 
2162, designated as the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed by the President.  
This bill makes various changes to veterans' mental health 
care and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a 
non-VA facility, if all of the pertinent criteria are 
otherwise satisfied.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
___ Stat. ___ (2008).    This was accomplished by amending 
sections of the statutory language contained therein from 
"may" to "shall."  On readjudicaiton of the Veteran's 
claim, the VAMC should consider and apply the amended version 
of 38 U.S.C.A. § 1725, which is more favorable to the 
claimant because it liberalizes the law by mandating 
reimbursement if all statutory criteria are met.  (It also 
expands the definition of emergency treatment, but in ways 
not relevant to the Veteran's appeal).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all documentation in the VAMC's 
possession pertaining to authorization for 
payment of services for the Veteran's 
diagnostic laparoscopy.  The treatment 
authorized is described in a June 1, 2006, 
letter from the VAMC to the University of 
Iowa Hospitals and Clinics, associated at 
the bottom of the VAMC claims file.

2.  Adjudicate the matter of whether the 
services received by the Veteran on June 16, 
2009, at the emergency department of 
University of Iowa Hospitals and Clinics are 
properly considered as services for which 
payment had been previously authorized, as 
contemplated in the June 1, 2006 VAMC 
letter, on any one of three grounds: 1) that 
they were part of continuing authorized 
post-surgical treatment after the authorized 
June 9, 2006, surgery; 2) that they 
constituted previously authorized services 
including local labs, X-rays, and other 
miscellaneous services; or 3) that they were 
rendered in a medical emergency related to 
treatment rendered in connection with the 
June 9, 2006, surgery.  (See June 1, 2006, 
letter from VAMC to University of Iowa 
Hospitals and Clinics; University of Iowa 
Hospitals and Clinics treatment records 
dated from June 1, 2006, to July 14, 2006.)

3.  If it is determined that the services 
rendered on June 16, 2006, cannot properly 
be considered as having been previously 
authorized, obtain a medical opinion as to 
whether a prudent layperson would reasonably 
have sought treatment that evening for a 
medical emergency.

For purposes of the Millennium Health Care 
Act, a medical emergency exists where 
treatment is for a condition of such a 
nature that a prudent lay person would have 
reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health; this standard 
is met if there is an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity that a 
prudent lay person who possesses an average 
knowledge of health and medicine would 
reasonably expect the absence of immediate 
medical attention to result in placing the 
health of the individual in serious 
jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any 
bodily organ or part.  See 38 C.F.R. 
§ 17.1002(b) (emphases added).

In determining whether a medical emergency 
existed in connection with treatment, the 
VAMC should obtain a medical opinion from a 
physician, carefully taking into 
consideration the regulatory guidance set 
forth directly above.  The physician should 
indicate that the claims file was reviewed, 
to include records of treatment at the 
University of Iowa Hospitals and Clinics 
dated from June 1, 2006, to July 14, 2006.  
The reviewing physician should acknowledge 
the history as set forth in the June 16, 
2006, record of emergency room treatment, to 
include the Veteran having vomited twice on 
the evening of June 16, 2006, and having 
experienced impairment of a bodily function 
(bowel movements) for a period of a week 
immediately following her surgery. 

The reviewing physician is requested to 
provide a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles, and based 
on the prudent lay person standard 
contained in the pertinent regulations, as 
described above.  

4.  Additionally, if it is determined that 
the services rendered on June 16, 2006, 
cannot properly be considered as having been 
previously authorized, the VAMC should 
provide for the record a statement as to 
whether a VA or other Federal 
facility/provider was feasibly available and 
an attempt to use them before hand would 
have been considered reasonable by a prudent 
layperson.

If the VAMC determines that such a facility 
was feasibly available, the VAMC should 
identify the specific facility or facilities 
that were feasibly available to the Veteran 
between 9:30 PM and midnight on July 16, 
2006.

5.  Readjudicate the issue on appeal.  
Readjudication should include consideration 
of whether the services received by the 
Veteran on June 16, 2009, at the emergency 
department of University of Iowa Hospitals 
and Clinics are properly considered as 
services for which payment was previously 
authorized, as contemplated in the June 1, 
2006 VAMC letter, on any one of three 
grounds: 1) that they were part of 
continuing authorized post-surgical 
treatment after the authorized June 9, 2006, 
surgery; 2) that they constituted previously 
authorized services including local labs, X-
rays, and other miscellaneous services; or 
3) that they were rendered in a medical 
emergency related to treatment rendered in 
connection with the June 9, 2006, surgery.  
(See June 1, 2006, letter from VAMC to 
University of Iowa Hospitals and Clinics; 
University of Iowa Hospitals and Clinics 
treatment records dated from June 1, 2006, 
to July 14, 2006.)

If the first stage of readjudication, as 
described above, is not favorable to the 
Veteran, readjudication should additionally 
include whether payment or reimbursement of 
unauthorized medical expenses is warranted 
pursuant to the Millennium Health Care Act.   
On readjudication of the Veteran's claim, 
the VAMC should consider and apply the 
amended version of 38 U.S.C.A. § 1725, as 
amended effective October 10, 2008, as 
described above.

If benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.
  
The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


 

	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

